MS SA-1 07/10 SUPPLEMENT DATED JULY 1, 2010 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2010 OF FRANKLIN MUTUAL SERIES FUNDS Mutual Beacon Fund Mutual Global Discovery Fund Mutual European Fund Mutual Financial Services Fund Mutual International Fund Mutual Quest Fund Mutual Shares Fund The Statement of Additional Information is amended as follows: I. For the Mutual Global Discovery Fund, the management fees breakdown under the "Management and Other Services" section on page 34 is replaced with the following: Global Discovery Fund Prior to July 1, 2010, the Fund paid the manager a fee equal to an annual rate of: 0.80% of the value of net assets up to and including $4 billion; 0.77% of the value of net assets over $4 billion up to and including $7 billion; 0.75% of the value of net assets over $7 billion up to and including $10 billion; 0.73% of the value of net assets over $10 billion up to and including $13 billion; 0.71% of the value of net assets over $13 billion up to and including $16 billion; and 0.69% of the value of net assets over $16 billion. Effective July 1, 2010, the Fund will pay the manager a fee equal to an annual rate of: 0.80% of the value of net assets up to and including $4 billion; 0.77% of the value of net assets over $4 billion up to and including $7 billion; 0.75% of the value of net assets over $7 billion up to and including $10 billion; 0.73% of the value of net assets over $10 billion up to and including $13 billion; 0.71% of the value of net assets over $13 billion up to and including $16 billion; 0.69% of the value of net assets over $16 billion up to and including $19 billion; and 0.67% of the value of net assets in excess of $19 billion. Please keep this supplement for future reference.
